DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. US Patent Application Publication No. 2015/0356078 (herein after referred to as Kishimoto) in view of Miyagaki et al. US Patent Application Publication No. 2008/0104343 (herein after referred to as Miyagaki).
Regarding claim 1, Kishimoto describes an object migration method, implemented by an object storage server in a storage system (A computer system 1 has a first storage subsystem (hereinafter referred to as migration source storage subsystem) 10a, a second storage subsystem (hereinafter referred to as migration destination storage subsystem) 10b, a first file server (hereinafter referred to as migration source file server) 11a for controlling the migration source storage subsystem 10a, a second file server (migration destination file server) 11b for controlling the migration destination storage subsystem 10b, a management computer 12 for managing the migration source file server 11a and the migration destination file server 11b, and a NAS client computer (hereinafter referred to as client computer) 13, which are coupled via an IP network 14 or an internal network 15.  The migration source storage subsystem 10a and the migration destination storage subsystem 10b can be collectively referred to as a storage subsystem 10.  Similarly, the migration source file server 11a and the migration destination file server 11b can be collectively referred to as a file server 11 (page 2, paragraph [0028])), wherein the object migration method comprises: determining whether a first object in a source bucket meets an object migration policy which indicates a condition for migrating an object from the source bucket to a destination bucket in a plurality of buckets, wherein  the object migration policy comprises a migration attribute of the object (A main migration program 127 for controlling the overall migration, such as determining a data (file) transfer type (migration type) between the migration source storage subsystem 10a and the migration destination storage subsystem 10b or updating the file management table 30, a storage management software 128 for managing the configuration information of the storage subsystem 10 and the number of accesses (number of reads/number of writes) per file or the access ratio (read/write ratio) and the like, and a file management table 30 for managing the transfer files between the migration source storage subsystem 10a and the migration destination storage subsystem 10b, are stored in the memory 122 of the management computer 12 (page 2, paragraph [0032]).  …The migration source file system scan processing is a process performed for generating statistical information… (page 4, paragraph [0061]).  Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])); and migrating the first object to the destination bucket when the first object meets the object migration policy (Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])).  While Kishimoto discloses monitoring the number of accesses (number of reads/ number of writes) per file (page 2, paragraph [0032]), it does not specifically describe collecting statistics about quantities of times the first object in the source bucket is accessed by access requesters in different regions when the migration attribute comprises a frequency proportion of accessing the object by an access requester in a specific region different from a region to which the destination bucket belongs.
Miyagaki describes a data migration method for storage control device.  Specifically, data migration processing, in a fourth embodiment, is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices 100 (1) to 100 (3) (page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (page 8, paragraph [0118]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Miyagaki teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of data migration so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices as taught by Miyagaki in the Kishimoto system for effectively migrating data to improve performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Kishimoto in view of Miyagaki describe the object migration method of claim 1 (see above), further comprising: receiving an object access request from a storage client, wherein the object access request requests access to the object in the source bucket; and checking whether the object migration policy is configured for the source bucket according to the object access request; and reading the object migration policy after determining that the object migration policy is configured for the source bucket (Write Request Processing During “PUSH” Type Migration Processing… (Kishimoto, page 8, paragraphs [0120] – [0135]).  Read/Write Access Processing During “PULL” Type Migration Processing… (Kishimoto, page 9, paragraphs [0145] – [0150])).
Regarding claim 4, Kishimoto in view of Miyagaki describe the object migration method of claim 3 (see above), wherein before migrating the first object to the destination bucket, the object migration method further comprises returning the first object to the storage client when the object that the object access request requests to access is the first object (Read Data of Relevant File and Send to Request Source Client (Kishimoto, Fig. 12, S1214).  Send Data of Relevant File to Request Source Client (Kishimoto, Fig. 12, S1205)).
Regarding claim 5, Kishimoto in view of Miyagaki describe the object migration method of claim 1 (see above), further comprising: checking whether the object migration policy is configured for each of the buckets based on a preset time; and reading the object migration policy after determining that the object migration policy is configured for the source bucket ((P15) Schedule Related Policy: Setting condition of start/end time of data migration… (Kishimoto, page 4, paragraphs [0050] and [0051]).  According to the migration policy, it is also possible to provide multiple configuration information and to switch from one to another based on a set schedule or the like (Kishimoto, page 4, paragraph [0059])).
Regarding claim 12, Kishimoto describes an object storage server in a storage system (A computer system 1 has a first storage subsystem (hereinafter referred to as migration source storage subsystem) 10a, a second storage subsystem (hereinafter referred to as migration destination storage subsystem) 10b, a first file server (hereinafter referred to as migration source file server) 11a for controlling the migration source storage subsystem 10a, a second file server (migration destination file server) 11b for controlling the migration destination storage subsystem 10b, a management computer 12 for managing the migration source file server 11a and the migration destination file server 11b, and a NAS client computer (hereinafter referred to as client computer) 13, which are coupled via an IP network 14 or an internal network 15.  The migration source storage subsystem 10a and the migration destination storage subsystem 10b can be collectively referred to as a storage subsystem 10.  Similarly, the migration source file server 11a and the migration destination file server 11b can be collectively referred to as a file server 11 (page 2, paragraph [0028])), wherein the object storage server comprises: a processor (The processes are sometimes described using the term “program” as the subject.  The program is executed by a processor such as an MP (Micro Processor) or a CPU (Central Processing Unit) for performing determined processes (page 2, paragraph [0026])); and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the object storage server to be configured to (It is also possible to store the main migration program 127 in the memory 112 of the file server 11 or the memory 430 and the shared memory 450 of the storage subsystem 10, and to execute the program by the CPU 111 of the file server 11 or the CPU 400 of the storage subsystem 10 (page 3, paragraph [0044])): determine whether a first object in a source bucket meets an object migration policy which indicates a condition for migrating an object from the source bucket to a destination bucket in a plurality of buckets, wherein the object migration policy comprises a migration attribute of the object (A main migration program 127 for controlling the overall migration, such as determining a data (file) transfer type (migration type) between the migration source storage subsystem 10a and the migration destination storage subsystem 10b or updating the file management table 30, a storage management software 128 for managing the configuration information of the storage subsystem 10 and the number of accesses (number of reads/number of writes) per file or the access ratio (read/write ratio) and the like, and a file management table 30 for managing the transfer files between the migration source storage subsystem 10a and the migration destination storage subsystem 10b, are stored in the memory 122 of the management computer 12 (page 2, paragraph [0032]).  …The migration source file system scan processing is a process performed for generating statistical information… (page 4, paragraph [0061]).  Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])); and migrate the first object to the destination bucket when the first object meets the object migration policy (Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])).  While Kishimoto discloses monitoring the number of accesses (number of reads/ number of writes) per file (page 2, paragraph [0032]), it does not specifically describe collecting statistics about quantities of times the first object in the source bucket is accessed by access requesters in different regions when the migration attribute comprises a frequency proportion of accessing the object by an access requester in a specific region different from a region to which the destination bucket belongs.
Miyagaki describes a data migration method for storage control device.  Specifically, data migration processing, in a fourth embodiment, is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices 100 (1) to 100 (3) (page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (page 8, paragraph [0118]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Miyagaki teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of data migration so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices as taught by Miyagaki in the Kishimoto system for effectively migrating data to improve performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, Kishimoto in view of Miyagaki describe the object storage server of claim 12 (see above), wherein the instructions further cause the object storage server to be configured to: receive an object access request from a storage client, wherein the object access request requests to access the object in the source bucket; and check whether the object migration policy is configured for the source bucket according to the object access request; and read the object migration policy when the object migration policy is configured for the source bucket (Write Request Processing During “PUSH” Type Migration Processing… (Kishimoto, page 8, paragraphs [0120] – [0135]).  Read/Write Access Processing During “PULL” Type Migration Processing… (Kishimoto, page 9, paragraphs [0145] – [0150])).
Regarding claim 18, Kishimoto describes a storage system comprising: a plurality of buckets, wherein each of the buckets comprises one or more objects; and an object storage server configured to (A computer system 1 has a first storage subsystem (hereinafter referred to as migration source storage subsystem) 10a, a second storage subsystem (hereinafter referred to as migration destination storage subsystem) 10b, a first file server (hereinafter referred to as migration source file server) 11a for controlling the migration source storage subsystem 10a, a second file server (migration destination file server) 11b for controlling the migration destination storage subsystem 10b, a management computer 12 for managing the migration source file server 11a and the migration destination file server 11b, and a NAS client computer (hereinafter referred to as client computer) 13, which are coupled via an IP network 14 or an internal network 15.  The migration source storage subsystem 10a and the migration destination storage subsystem 10b can be collectively referred to as a storage subsystem 10.  Similarly, the migration source file server 11a and the migration destination file server 11b can be collectively referred to as a file server 11 (page 2, paragraph [0028])): determine whether a first object in a source bucket meets an object migration policy which indicates a condition for migrating an object from the source bucket to a destination bucket in the buckets, wherein the object migration policy comprises a migration attribute of the object (A main migration program 127 for controlling the overall migration, such as determining a data (file) transfer type (migration type) between the migration source storage subsystem 10a and the migration destination storage subsystem 10b or updating the file management table 30, a storage management software 128 for managing the configuration information of the storage subsystem 10 and the number of accesses (number of reads/number of writes) per file or the access ratio (read/write ratio) and the like, and a file management table 30 for managing the transfer files between the migration source storage subsystem 10a and the migration destination storage subsystem 10b, are stored in the memory 122 of the management computer 12 (page 2, paragraph [0032]).  …The migration source file system scan processing is a process performed for generating statistical information… (page 4, paragraph [0061]).  Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])); and migrate the first object to the destination bucket when the first object meets the object migration policy (Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])).  While Kishimoto discloses monitoring the number of accesses (number of reads/ number of writes) per file (page 2, paragraph [0032]), it does not specifically describe collecting statistics about quantities of times the first object in the source bucket is accessed by access requesters in different regions when the migration attribute comprises a frequency proportion of accessing the object by an access requester in a specific region different from a region to which the destination bucket belongs.
Miyagaki describes a data migration method for storage control device.  Specifically, data migration processing, in a fourth embodiment, is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices 100 (1) to 100 (3) (page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (page 8, paragraph [0118]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Miyagaki teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of data migration so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices as taught by Miyagaki in the Kishimoto system for effectively migrating data to improve performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 20, Kishimoto in view of Miyagaki describe the storage system of claim 18 (see above), wherein the object storage server is further configured to: receive an object access request from a storage client, wherein the object access request requests to access the object in the source bucket; and check whether the object migration policy is configured for the source bucket according to the object access request; and read the object migration policy when the object migration policy is configured for the source bucket (Write Request Processing During “PUSH” Type Migration Processing… (Kishimoto, page 8, paragraphs [0120] – [0135]).  Read/Write Access Processing During “PULL” Type Migration Processing… (Kishimoto, page 9, paragraphs [0145] – [0150])).
Claims 2, 6 – 9, 13, 15 – 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Miyagaki, further in view of Bhagwat et al. US Patent Application Publication No. 2018/0373745 (herein after referred to as Bhagwat).
Regarding claim 2, Kishimoto in view of Miyagaki describe the object migration method of claim 1 (see above), further comprising: receiving a migration policy configuration request from a storage client (…the management computer 12 receives a migration policy set by the system administrator… (Kishimoto, page 3, paragraph [0045])), wherein the migration policy configuration request comprises the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), an attribute value of the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion ((P21) Specific Folder Prioritize Policy… (P22) Designated Attribute File Prioritize Policy… (Kishimoto, page 4, paragraphs [0053] and [0054]).  (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 4, paragraph and [0047]).  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective control devices (Miyagaki, page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (Miyagaki, page 8, paragraph [0118])); and configuring the object migration policy for the source bucket according to the migration policy configuration request (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (page 3, paragraphs [0045] and [0047])).  Kishimoto does not explicitly disclose that the policy includes a first identifier of the source bucket and a second identifier of the destination bucket.
Bhagwat describes a system in which in response to an application indicating that data is to be migrated between object store 506 and archival store 512, a custom object metadata key may be passed between the stores (page 6, paragraph [0065]).  Bhagwat further discloses that a message is sent including a source bucket and objects to be migrated as well as the destination bucket and object name (page 6, paragraph [0065]).  It is clear that if the system includes a plurality of possible sources and destinations it would be required to indicate what the targets are.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhagwat teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of indicating source and destination locations as taught by Bhagwat in the Kishimoto system for effectively identifying the source and destination of a migration operation.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 6, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 2 (see above), wherein the attribute value is a duration threshold for storing the object in the source bucket when the migration attribute is the importance of the object, and wherein the object migration method further comprises: obtaining a current time of the object storage server; obtaining, through comparison, a time difference between the current time and a time of uploading the first object to the source bucket; determining whether the time difference is greater than or equal to the attribute value; and migrating the first object to the destination bucket when the time difference is greater than or equal to the attribute value (…the management computer 12 determines whether the elapsed time from final update of the file is within a threshold (such as within three days from date of final update) or not.  If it is not within a threshold (NO), the management computer 12 executes S507… (Kishimoto, page 5, paragraph [0069])).
Regarding claim 7, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 2 (see above), wherein the attribute value is a frequency threshold for accessing the object when the migration attribute is the frequency, and wherein the object migration method further comprises: collecting first statistics about the frequency; determining whether the frequency is greater than or equal to the attribute value; and migrating the first object to the destination bucket when the frequency is greater than or equal to the attribute value (…the management computer 12 determines whether the write access rate of the R (Read)/W(Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information… (Kishimoto, page 6, paragraph [0099])).
Regarding claim 8, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 2 (see above), wherein the attribute value is a frequency threshold for accessing the object when the migration attribute is the frequency of accessing the object, and wherein the object migration method further comprises: collecting first statistics about a frequency of accessing the first object in the source bucket; determining whether the frequency is less than or equal to the attribute value; and migrating the first object to the destination bucket when the frequency is less than or equal to the attribute value (…the management computer 12 determines whether the write access rate of the R (Read)/W(Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information… (Kishimoto, page 6, paragraph [0099])).
Regarding claim 9, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 7 (see above), further comprising: determining whether to switch between a statistics period and a new statistics period; and collecting, using the new statistics period, the first statistics when switching to the new statistics period (…set to perform detailed designation of whether the method for monitoring file update should be set to “accumulate” (those having exceeded a threshold value even once are registered in a table and not deleted therefrom) or to “update” (entries that have not been accessed during monitoring period are deleted (S608 of Fig. 6)) (Kishimoto, page 4, paragraph [0059]).  …the management computer 12 executes a migration source file system scan processing illustrated in Fig. 5.  The migration source file system scan processing is a process performed for generating statistical information (such as access frequency, total data capacity, data capacity per folder, file capacity ratio, and folder capacity ratio (Kishimoto, page 4, paragraph [0061]).  …the management computer 12 executes a migration source file system monitor processing illustrated in Fig. 6.  The process of S410 is executed either periodically or when a data is written to a file… (Kishimoto, page 4, paragraph [0065])).
Regarding claim 13, Kishimoto in view of Miyagaki describe the object storage server of claim 12 (see above), wherein the instructions further cause the object storage server to be configured to: receive a migration policy configuration request from a storage client (…the management computer 12 receives a migration policy set by the system administrator… (Kishimoto, page 3, paragraph [0045])), wherein the migration policy configuration request comprises the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), an attribute value of the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion ((P21) Specific Folder Prioritize Policy… (P22) Designated Attribute File Prioritize Policy… (Kishimoto, page 4, paragraphs [0053] and [0054]).  (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 4, paragraph and [0047]).  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective control devices (Miyagaki, page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (Miyagaki, page 8, paragraph [0118])); and configure the object migration policy for the source bucket according to the migration policy configuration request (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])).  Kishimoto does not explicitly disclose that the policy includes a first identifier of the source bucket and a second identifier of the destination bucket.
Bhagwat describes a system in which in response to an application indicating that data is to be migrated between object store 506 and archival store 512, a custom object metadata key may be passed between the stores (page 6, paragraph [0065]).  Bhagwat further discloses that a message is sent including a source bucket and objects to be migrated as well as the destination bucket and object name (page 6, paragraph [0065]).  It is clear that if the system includes a plurality of possible sources and destinations it would be required to indicate what the targets are.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhagwat teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of indicating source and destination locations as taught by Bhagwat in the Kishimoto system for effectively identifying the source and destination of a migration operation.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 15, Kishimoto in view of Miyagaki and Bhagwat describe the object storage server of claim 13 (see above), wherein the attribute value of the migration attribute is a duration threshold for storing the object in the source bucket when the migration attribute is the importance of the object, wherein the instructions further cause the object storage server to be configured to: determine that the first object is an important object; obtain a current time of the object storage server; obtain, through comparison, a time difference between the current time of the object storage server and a time of uploading the first object to the source bucket; determine whether the time difference is greater than or equal to the attribute value of the migration attribute; and migrate the first object to the destination bucket when the time difference is greater than or equal to the attribute value of the migration attribute (…the management computer 12 determines whether the elapsed time from final update of the file is within a threshold (such as within three days from date of final update) or not.  If it is not within a threshold (NO), the management computer 12 executes S507… (Kishimoto, page 5, paragraph [0069])).
Regarding claim 16, Kishimoto in view of Miyagaki and Bhagwat describe the object storage server of claim 13 (see above), wherein the attribute value of the migration attribute is a frequency threshold for accessing the object when the migration attribute is the frequency of accessing the object, wherein the instructions further cause the object storage server to be configured to: collect first statistics about a frequency of accessing the first object in the source bucket; determine whether the frequency of accessing the first object is greater than or equal to the attribute value of the migration attribute; and migrate the first object to the destination bucket when the frequency of accessing the first object is greater than or equal to the attribute value of the migration attribute (…the management computer 12 determines whether the write access rate of the R (Read)/W(Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information… (Kishimoto, page 6, paragraph [0099])).
Regarding claim 19, Kishimoto in view of Miyagaki describe the storage system of claim 18 (see above), wherein the object storage server is further configured to: receive a migration policy configuration request from a storage client (…the management computer 12 receives a migration policy set by the system administrator… (Kishimoto, page 3, paragraph [0045])), wherein the migration policy configuration request comprises the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), an attribute value of the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion ((P21) Specific Folder Prioritize Policy… (P22) Designated Attribute File Prioritize Policy… (Kishimoto, page 4, paragraphs [0053] and [0054]).  (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 4, paragraph and [0047]).  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective control devices (Miyagaki, page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (Miyagaki, page 8, paragraph [0118])); and configure the object migration policy for the source bucket according to the migration policy configuration request (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])).  Kishimoto does not explicitly disclose that the policy includes a first identifier of the source bucket and a second identifier of the destination bucket.
Bhagwat describes a system in which in response to an application indicating that data is to be migrated between object store 506 and archival store 512, a custom object metadata key may be passed between the stores (page 6, paragraph [0065]).  Bhagwat further discloses that a message is sent including a source bucket and objects to be migrated as well as the destination bucket and object name (page 6, paragraph [0065]).  It is clear that if the system includes a plurality of possible sources and destinations it would be required to indicate what the targets are.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhagwat teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of indicating source and destination locations as taught by Bhagwat in the Kishimoto system for effectively identifying the source and destination of a migration operation.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Allowable Subject Matter
Claims 10 – 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10 and 17 each include limitations describing, wherein the attribute value is a frequency proportion threshold for accessing the object by the access requester when the migration attribute is the frequency proportion, and wherein the object migration method further comprises: collecting second statistics about a first quantity of times the first object in the source bucket is accessed by the access requester; collecting third statistics about a second quantity of times the first object in the source bucket is accessed by access requesters in a plurality of different regions; obtaining, through comparison, a proportion of the first quantity of times to the second quantity of times; determining whether the proportion is greater than or equal to the attribute value; and migrating the first object to the destination bucket when the proportion is greater than or equal to the attribute value, wherein a region to which the destination bucket belongs is the specific region.  Neither Kishimoto, Miyagaki nor Bhagwat teach or suggest the limitations to the level of specificity presented in these claims.  
Response to Arguments
Applicant argues, with respect to claim 1 that Kishimoto in view of Miyagaki fail to teach or suggest all of the limitations presented in the currently amended claim.  Specifically, Applicant argues that while Miyagaki uses access frequency, last update time, and priority level hold time to calculate a priority level and performs data migration processing based on a host with a highest access frequency, it does not do so when a migration attribute comprises a frequency proportion.  Examiner explains that “a host with a highest access frequency” inherently requires that the access frequency of other hosts were compared and the determined “highest” had a higher proportion of accesses.  
Applicant argues, with respect to claim 1, that Kishimoto in view of Miyagaki fail to teach or suggest collecting statistics about quantities of times the first object in the source bucket is accessed by access requestors in different regions when the migration attribute comprises the frequency proportion.  Examiner explains that Miyagaki discloses that as parameters for calculating the priority level, the access frequency, last update time (and last access time), and priority level hold time, for example, are used.  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices (Miyagaki, paragraphs [0118] and [0212]).  Highest access frequency is also interpreted as the most number of times accessed.  To determine the most number of times accessed the number of each access would have to be collected.  Miyagaki clearly suggests collecting access frequency, last update time, last access time which are statistics about quantities of times.  The current interpretation of “when the migration attribute comprises a frequency proportion…” is that of the possible migration attributes the system looks at or uses frequency proportion.  Miyagaki clearly determines the highest access frequency host and therefore uses/finds/determines frequency proportion as described above.  Examiner suggests that if Applicant intends the “frequency proportion” to actually be a threshold which when reached statistics are collected then the claims must be made more specific.  
Applicant argues, with respect to claim 1 that Kishimoto in view of Miyagaki would not be obviously combined since Kishimoto discloses a system administrator setting a migration policy in advance while Miyagaki discloses a user sets priority level hold times, sets an access path between a host and logical volumes, adjusts values of coefficients, pre-designates an execution time of data migration, and instructs backup processing.  Examiner disagrees.  Miyagaki describes that data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices (page 14, paragraph [0212]).  This clearly provides the benefit of migrating data such that its location matches the measured access frequency thus improving access performance by said host.  
Applicant argues, with respect to the remaining claims, that they either contain similar subject matter or are dependent from such claims and therefore are allowable for the same reasons.  Examiner refers to rejections and response above as to why the claims are not currently allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
June 11, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136